Citation Nr: 1208878	
Decision Date: 03/08/12    Archive Date: 03/19/12

DOCKET NO.  09-02 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for disabilities of the eyes, including as due to exposure to Agent Orange.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

P. Childers, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1970 to January 1972, including service in Vietnam from September 1970 to August 1971.  He also served in the West Virginia National Guard from April 1972 to April 1973.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in January 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).

In November 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  


REMAND

The Veteran seeks service connection for disabilities of the eyes, including as due to exposure to Agent Orange. 

The record shows that on enlistment in January 1970 uncorrected distant vision was 20/50 in the right eye and 20/40 in the left eye.  During service the Veteran served in Vietnam, where he was presumed to have been exposed to Agent Orange.  On separation examination in January 1972, uncorrected distant vision was 20/400 bilaterally.  

According to a private physician, the Veteran's eye problems were autoimmune and may be related to the Veteran's exposure to Agent Orange.  




Inasmuch as there is medical evidence of current disabilities of the eyes and medical evidence of a putative relationship to service, the Veteran should be accorded a VA examination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Also additional records under the duty to assist need to be requested. 

Accordingly, the case is REMANDED for the following action:

1.  Request, from the proper state custodian, the Veteran's medical records, dating from April 1972 to April 1973, from the West Virginia Army National Guard. 

If no records do not exist or further attempts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2.  Ask the Veteran either to submit or to authorize VA to obtain on his behalf:

Medical records from Johns Hopkins University and from West Virginia University. 

3.  Request records from the Social Security Administration. 

If no records do not exist or further attempts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).





4.  Afford the Veteran a VA examination by an ophthalmologist to determine whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent), that any current disabilities of the eyes other than refractive error is related to the visual acuity changes in service as shown on the separation examination.  

In formulating the opinion, please consider these facts of the case, which are summarized below. 

On enlistment in January 1970 uncorrected distant vision was 20/50 in the right eye and 20/40 in the left eye.  During service the Veteran served in Vietnam, where he was presumed to have been exposed to Agent Orange.  On separation examination in January 1972, uncorrected distant vision was 20/400 bilaterally.

After service, the Veteran worked in the coal mines. 

The Veteran first sought medical treatment for blurred vision in 1976. 

In 1978, the Veteran was diagnosed with an inner eye infection and was treated with Prednisone.  

In o September 1980, the Veteran was referred to Johns Hopkins, where the diagnosis was Fuchs heterochromic iridocyclitis.  


In 1987, the Veteran was referred to West Virginia University due to persistent iridocyclitis and uncontrolled glaucoma.  This was followed by hyphema and retinal detachment.   

In a letter in October 2007, a private physician, an eye specialist, reported that he first treated the Veteran in 1979.  The specialist noted that the Veteran had had numerous glaucoma procedures.  The specialist expressed the opinion that the Veteran's auto-immune condition could be traced back to his exposure to Agent Orange.  

The Veteran has been determined to be eligible for Social Security disability benefits based on left eye blindness and uncontrolled glaucoma in the right eye.

If, after a review of the record, an opinion is not possible without resort to speculation, the VA examiner is asked to clarify whether the opinion cannot be rendered because an opinion is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge. 






The Veteran's file must be made available to the examiner for review.

5.  After the above development is completed, adjudicate the claim.  If the decision remains adverse to the Veteran, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


